Citation Nr: 0531391	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for groin injury with 
right femoral nerve impingement, currently assigned a 10 
percent evaluation.

2.  Entitlement to an increased rating for left knee 
patellofemoral malalignment syndrome, currently assigned a 10 
percent evaluation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from July 1986 to August 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and October 2004 rating 
decisions by the Muskogee, Oklahoma, Regional Office (RO), 
which respectively confirmed 10 percent evaluations each for 
groin injury with right femoral nerve impingement and left 
knee patellofemoral malalignment syndrome.

The Board will render a decision herein on the groin injury 
increased rating appellate issue.  The other issue involving 
an increased rating for a left knee disability will be 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

Although it appears that appellant may be raising entitlement 
to service connection for a right inguinal hernia, since it 
has not been developed by the RO, it is referred to the RO 
for any appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDING OF FACT

Appellant's groin injury with right femoral nerve impingement 
is manifested primarily by subjective complaints with no 
objective neurologic deficits or muscle weakness of the right 
lower extremity attributable thereto.  No more than mild 
incomplete paralysis of the right anterior crural (femoral) 
nerve has been shown.  




CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for groin injury with right femoral nerve impingement 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R 
§§ 4.1, 4.7, 4.10, 4.124(a), Diagnostic Code 8526 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including a September 2003 VCAA letter that 
was sent to the appellant.  Additionally, such written 
correspondence as well as a Statement of the Case informed 
the appellant of what information and evidence was required 
to substantiate the claim in question and of his and VA's 
respective duties for obtaining evidence.  It is clear from 
the record, including the VCAA letter, that appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that the RO informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the Statement of the Case included the 
provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by said 
September 2003 VCAA letter as discussed above fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any deficiency as to 
the timing of VCAA notice to the appellant is harmless error.  
Additionally, it should be noted that appellant is being 
represented in this case by a service organization who 
apparently is well aware of the VCAA and its requirements.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal to the 
extent indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and VA examinations, including a December 
2002 VA fee-basis examination which was sufficiently detailed 
and comprehensive regarding the nature and severity of the 
service-connected groin injury with right femoral nerve 
impingement.  A comprehensive medical history and detailed 
findings with respect to the claimed disability on appeal 
over the years are documented in the medical evidence.  Such 
evidence adequately addresses the nature and severity of the 
service-connected disability at issue.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed with respect to this 
appellate issue and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim that is being decided in the 
Board's decision herein.  Essentially, all available evidence 
that could substantiate said claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained insofar as 
the appellate issue that is being decided in the Board's 
decision herein is concerned.  See Mayfield, supra.  

Appellant's service entrance examination report noted that he 
had undergone a right hernia operation in childhood without 
sequelae.  Service medical records revealed that in 1991, a 
history of a right groin injury in an accident the previous 
year was reported.  He complained of constant pain and deep 
burning sensation in the right groin area.  A well-healed 
groin incision and a tender spot inferior to the incision 
were clinically reported.  Possible neuroma was assessed.  

On December 1992 VA examination, appellant's complaints 
included persistent, sharp, throbbing pain with radiation 
down the leg and into the stomach and a persistent burning 
sensation in the groin area.  Probable femoral nerve 
impingement due to scarring and trauma was diagnosed.  On 
October 1993 VA examination, appellant's complaints included 
right inguinal area tenderness without radiation, numbness, 
or tingling.  Clinically, there was no weakness or sensory 
loss.  The diagnosis was no evidence of femoral nerve 
impingement and subjective pain likely psychogenic in nature.  

In 1993 rating decisions, the RO granted service connection 
and ultimately assigned a 10 percent evaluation for groin 
injury with right femoral nerve impingement, rated under 
Diagnostic Code 8526.  It should be pointed out that service 
connection is not currently in effect for a right inguinal 
hernia or residuals of surgical repair thereof.

A September 1994 VA hospitalization report indicated that 
appellant underwent a right inguinal herniorrhaphy.  

On October 1994 VA examination, a history of a September 1994 
hernia repair was noted.  The examiner stated that there was 
no peripheral nerve disorder.  

VA clinical records reveal that in January 1997, a history of 
a right inguinal hernia repair in 1995 was provided.  
Appellant complained of long-standing, intermittent right 
inguinal area pain.  It was noted that he worked in heavy 
manual labor lifting heavy objects.  Clinically, there were 
no abdominal bulges.  

On December 2002 VA fee-basis examination, appellant's 
complaints included right inguinal area pain treated with 
injections about every 2 weeks and numbness/tingling 
sensation in the right thigh area with pain radiating from 
the right inguinal area down to the right knee.  It was 
reported that in 1995, he had undergone exploratory surgery 
for femoral nerve impingement syndrome and a hernia was 
discovered and repaired.  Clinically, it was noted that the 
nerve involved appeared to be the right femoral nerve; that 
there were no motor/sensory deficits; and that motor strength 
was "5/5."  There was tenderness in the right inguinal area 
on palpation with pain radiating down the right thigh.  
However, in an addendum, the examiner stated that there was 
no objective clinical evidence on examination of femoral 
nerve impingement, although appellant had tenderness in the 
right inguinal area with pain radiating down the right thigh.

VA clinical records reveal that in February 2004, although 
appellant had complaints of groin pain, it was clinically 
noted that there was no evidence of recurrent hernia.  In 
November 2004, he reported a long standing history of pain in 
the right lower quadrant/right upper leg area.  Abdominal 
pain possible scar tissue and dysphagia were assessed.  
Diagnostic studies included an upper gastrointestinal x-ray 
that showed a hiatal hernia with acid reflux.  

The RO has rated appellant's groin injury residuals on the 
basis of paralysis of the right anterior crural (femoral) 
nerve under Diagnostic Code 8526.  Under Diagnostic Code 
8526, a 10 percent evaluation may be assigned for mild 
incomplete paralysis of the anterior crural (femoral) nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 30 percent evaluation requires severe 
incomplete paralysis.  A 40 percent evaluation requires 
complete paralysis of the quadriceps extensor muscles.  38 
C.F.R. § 4.124a, Diagnostic Code 8526.

Although appellant's complaints include pain, 
numbness/tingling, and a burning sensation in the groin area, 
on December 2002 VA examination, there was no evidence of 
right lower extremity neurologic deficits.  More recent VA 
outpatient treatment reports do not reveal any right lower 
extremity neurologic deficits either.  Thus, it is the 
Board's opinion that any right anterior crural (femoral) 
nerve impairment is relatively stable and not reasonably 
characterized as more than mild incomplete paralysis of that 
nerve.  The Board has also considered the provisions of 38 
C.F.R. § 4.10, which relate to functional loss.  It is the 
Board's opinion that the 10 percent evaluation for the 
service-connected groin disability more than adequately 
compensates appellant for any functional impairment 
attributable thereto.  

Additionally, the clinical evidence does not reflect that the 
service-connected groin disability presents such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation, particularly 
since the evidence does not reveal any significant neurologic 
deficits attributable to the groin injury.  38 C.F.R. 
§ 3.321(b)(1).  Consequently, an increased evaluation in 
excess of 10 percent for groin injury with right femoral 
nerve impingement would not be warranted.  Since the 
preponderance of the evidence is against allowance of this 
issue on appeal for the aforestated reasons, the benefit-of-
the-doubt doctrine is inapplicable.


ORDER

An increased evaluation in excess of 10 percent for groin 
injury with right femoral nerve impingement is denied.  


REMAND

On June 2004 VA fee-basis orthopedic examination, appellant's 
left knee complaints included giving out and he reportedly 
required a brace for ambulation and stability when working, 
but did not use a brace now "as it hurt worse."  The 
examiner stated that the effect of the left knee disability 
on daily activities would include falls.  Significantly, 
however, the examiner did not state whether or not there was 
any left knee ligamentous laxity/instability, nor does any of 
the other recent clinical records so indicate.  Therefore, it 
is the Board's opinion that that examination was inadequate 
and that appellant should be afforded an adequate examination 
to determine the nature and current severity of his left knee 
disability.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With respect to the issue of 
entitlement to an increased rating 
for the service-connected left knee 
disability, the RO should arrange an 
appropriate VA examination to record 
all pertinent orthopedic findings.  
All indicated tests and studies 
should be performed, such as range 
of motion studies of that knee 
expressed in degrees.

The examiner should review the 
entire claims folders and describe 
in detail all symptoms reasonably 
attributable to the service-
connected left knee disability.  The 
examiner should state whether the 
service-connected left knee 
disability results in any 
ligamentous laxity, instability, 
muscle loss, atrophy, weakness, 
weakened movement, excess 
fatigability, and incoordination; 
and if so, describe the nature and 
severity thereof.  The examiner 
should specify whether painful 
motion of that knee is clinically 
elicited, and if so, the nature, 
location, and intensity of the pain 
should be described in detail.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2004).  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected 
left knee disability should be 
described in adequate detail.

2.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to an 
increased rating for the service-
connected left knee disability, 
under all appropriate statutory and 
regulatory provisions.  

When this development has been 
completed, and if the benefit sought 
is not granted, the case should be 
returned to the Board for further 
appellate consideration, after 
compliance with appropriate 
appellate procedures, including 
issuance of a supplemental statement 
of the case.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


